Sognier, Judge.
Appellant was convicted of homicide by vehicle in the first degree by driving a motor vehicle while under the influence of alcohol. He appeals on the general grounds and also alleges error in *407the denial of his motion for a directed verdict of acquittal.
Decided February 8, 1982
Rehearing denied February 25, 1982
Glyndon C. Pruitt, for appellant.
Bryant Huff, District Attorney, Michael C. Clark, Johnny R. Moore, Assistant District Attorneys, for appellee.
About 7:15 to 7:30 a.m., Coker was on his way home, driving his car north on Buford Highway. Jack Weiner was driving his car south on the same highway and was involved in an accident with Coker resulting in Weiner’s death. Expert testimony was presented disclosing that Weiner’s vehicle was travelling at a speed of approximately 45 miles per hour, and Coker’s vehicle was going about 55 miles per hour. In the opinion of expert witnesses, the accident occurred in the southbound lane and Coker was on the wrong side of the road. Coker testified that he got off work at 12:30 a.m. and during the period from approximately 12:45 a.m. to 6:00 or 6:30 a.m., he consumed six bottles of beer and one “double” of “7 and 7.” Although Coker testified that the drinking did not affect his driving ability, a blood alcohol test taken at 9:10 a.m. the morning of the accident disclosed a blood alcohol count of .11 grams percent alcohol. A blood alcohol test taken on Weiner revealed no alcohol content in his blood.
This evidence is more than sufficient to support the verdict. We find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
As a verdict of acquittal was not demanded as a matter of law, it was not error to deny appellant’s motion for a directed verdict of acquittal. See Smith v. State, 146 Ga. App. 444, 446 (3) (246 SE2d 454) (1978); Muhammad v. State, 243 Ga. 404, 407 (2) (254 SE2d 356) (1979).

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.